UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2014 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Semi-Annual Report Dearborn Partners Rising Dividend Fund Class A Shares DRDAX Class C Shares DRDCX Class I Shares DRDIX August 31, 2013 Investment Adviser Dearborn Partners, L.L.C. 200 West Madison Street Suite 1950 Chicago, IL 60606 Phone: (888) 983-3380 Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 13 STATEMENT OF OPERATIONS 14 STATEMENTS OF CHANGES IN NET ASSETS 15 FINANCIAL HIGHLIGHTS 16 NOTES TO FINANCIAL STATEMENTS 20 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 26 NOTICE OF PRIVACY POLICY & PRACTICES 30 ADDITIONAL INFORMATION 31 Greetings from Dearborn Partners, L.L.C. advisor to the Dearborn Partners Rising Dividend Fund On April 10, 2013 the Dearborn Partners Rising Dividend Fund (the Fund) was launched to provide investors with an equity investment diversified across a multitude of sectors from companies that are anticipated to consistently increase their dividends over time.Patient investors looking to outpace inflation should benefit from participating in what we believe is the long-term wealth-building potential offered by what we consider to be great businesses, while receiving an income stream that should grow over time. The environment during the first four and a half months of our Fund was very volatile and unpredictable. The yield on the 10-year U.S. Treasury bond was 1.68% at the end of April 2013, and was 2.19% on June 18, 2013, the day before Federal Reserve Chairman Bernanke introduced the word “tapering” into our vernacular. Bernanke’s comments that day were interpreted as suggesting that the central bank may begin to change its accommodative stance sooner than previously indicated. Bernanke cited glimmers of economic strength as the rationale. The effect of the Fed’s quantitative easing (QE) on economic growth may be difficult to discern, but the effect on asset prices is unquestionable: stock and real estate markets have clearly risen since QE began. Economists and prognosticators have scrutinized every new piece of economic data since Bernanke’s June 19 comments in an attempt to ascertain if there are indications of enough economic strength for the Fed to ”taper” its efforts to stimulate the economy with purchases of $85 billion per month of Treasury and mortgage-backed securities. As of the end of August, 2013, inflation remains low and there is no economic data that points to any clear acceleration in growth. Nonetheless, the 10-year U.S. Treasury bond yield climbed toward 3% as markets anticipated the Fed would decide to ease its pace and/or quantity of bond purchases because the economy is believed to be getting strong enough to do without so much stimulus. Yields and values of interest rate sensitive investments move inversely to one another. As interest rates rise, the value of such investments generally drops. Our Utility and Master Limited Partnerships (MLP) holdings all declined in value. The most substantial impact of the change in interest rates was on our Real Estate Investment Trust (REIT) holdings, the worst performing sector in our Fund. One of our REITs, Digital Realty Trust (DLR), suffered the greatest loss, as a hedge fund manager with a short position “talked his book” at a conference and created additional pressure on the shares. Historically, REITs have generally performed well in rising interest rate environments, as have companies that increase dividends with regularity. We believe that all the companies in our Fund are in defensive businesses with strong management teams, solid finances, and capable of increasing their dividends with regularity over time. Class I shares of the Fund were flat (0.00%) from April 10, 2013 (inception date of the Fund) through August 31, 2013. The S&P 500 Total Return Index, (S&P 500 TR, our primary benchmark), rose 3.71% in that same period.The Dow Jones US Select Dividend Index (DVY, our secondary benchmark), rose 1.52% 3 during the period.Although the total return of our Fund underperformed its benchmark, 19 (48%), of the 40 companies in the portfolio announced dividend increases that averaged about 15% more than those particular companies paid as dividends a year earlier. We have no control over stock prices, but we feel that the fundamentals of the companies in our Fund remain strong. For the period, the strongest sectors in our portfolio were Materials, Industrials, Consumer Discretionary, Health Care and Information Technology.Energy, Consumer Staples, Financials (including REITs), Telecommunications and the Utility sectors were the weakest. Turnover for the period was low as the majority of our trading efforts were focused on investing the new flows to the Fund. The only stock that was sold in the period was ONEOK, Inc.(OKE), which announced that it was spinning off its natural gas utility. The news sent the OKE shares considerably above the upper end of our valuation range. We used the opportunity to add a new position with an attractive current yield and good distribution growth potential:Rayonier (RYN). Polaris Industries (PII) was our best performing stock for the time period, up 24.4%, as the company continues its margin expansion and double-digit sales and profit growth. Air Products & Chemicals Inc. (APD) was another positive contributor to the Fund, up 18.3% for the period. Favorable product pricing and shareholder activism moved the stock positively. We also had double-digit gains from Illinois Tool Works Inc. (ITW), Apple Inc. (AAPL), Vodaphone Group PLC (VOD) and Xilinx Inc. (XLNX). We maintain our conviction that a path to wealth building can be accomplished through properly diversified equity investments in companies that offer the potential to increase dividends consistently over time. We believe our Fund exemplifies those characteristics and, over the long term, can provide attractive returns with modified risk. Thank you for your interest in the Fund. Please feel free to contact us at any time. Sincerely, Carol M. Lippman, CFA Michael B. Andelman Portfolio Manager Portfolio Manager Past performance does not guarantee future results. Opinions expressed are those of Dearborn Partners L.L.C. and are subject to change, are not guaranteed, and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Fund’s strategy of investing in dividend-paying stocks involves the risk that such stocks may fall out of favor with investors and underperform the market. In addition, there is the possibility that such companies could 4 reduce or eliminate the payment of dividends in the future or the anticipated acceleration of dividends could not occur. The Fund may invest in foreign securities and ADRs which involve political, economic and currency risks, greater volatility and differences in accounting methods. Medium- and small- capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Investments in REIT securities involve risks such as declines in the value of real estate and increased susceptibility to adverse economic regulatory expenses. The fund may invest in MLP’s which can be negatively influenced when interest rates rise. These investments also entail many of the general tax risks of investing in a partnership. There is always the risk that an MLP will fail to qualify for favorable tax treatments. Diversification does not guarantee a profit or protect from loss in a declining market. The S&P 500 Total Return Index is a stock market index based on the market capitalizations of 500 leading companies publicly traded in the U.S. stock market, as determined by Standard & Poor’s. The Dow Jones US Select Dividend Index represents the country’s leading stocks by dividend yield. One hundred stocks are selected for inclusion in the index by dividend yield, subject to screens for dividend-per-share growth rate, dividend payout ratio and average daily dollar trading volume. Components are weighted by indicated annual dividends. It is not possible to invest directly in an index. The fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The summary prospectus and prospectus contains this and other important information, and it may be obtained by calling 312-795-1000 or visiting DearbornPartners.com. Read it carefully before investing. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. This report is intended for shareholders in the Fund and may not be used as literature unless preceded or accompanied by a current prospectus. Dearborn Partners is the adviser of the Dearborn Partners Rising Dividend Fund which is distributed by Quasar Distributors, LLC. 5 Dearborn Partners Rising Dividend Fund Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and (2) ongoing costs, including management fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/10/2013 - 8/31/2013). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. If you purchase Class A shares of the Fund you will pay an initial sales charge of 5.00% when you invest. Class A shares are also subject to a 1.00% contingent deferred sales charge for purchases made at the $1,000,000 breakpoint and are redeemed within twelve months of purchase. A 1.00% contingent deferred sales charge is imposed on Class C shares redeemed within twelve months of purchase. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such 6 Dearborn Partners Rising Dividend Fund Expense Example (Continued) (Unaudited) as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Class A Expenses Paid Beginning Ending During Period Account Value Account Value April 10, 2013 - April 10, 2013 August 31, 2013 August 31, 2013* Actual $ 999.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.50%, multiplied by the average account value over the period, multiplied by 143/365 (to reflect the period since inception). Class C Expenses Paid Beginning Ending During Period Account Value Account Value April 10, 2013 - April 10, 2013 August 31, 2013 August 31, 2013* Actual $  996.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.25%, multiplied by the average account value over the period, multiplied by 143/365 (to reflect the period since inception). Class I Expenses Paid Beginning Ending During Period Account Value Account Value April 10, 2013 - April 10, 2013 August 31, 2013 August 31, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 143/365 (to reflect the period since inception). 7 Dearborn Partners Rising Dividend Fund Investment Highlights (Unaudited) The Fund seeks current income, rising income over time, and long-term capital appreciation.Under normal market conditions, the Fund invests at least 80% of its net assets in the equity securities of companies that pay current dividends and that the Fund’s portfolio managers believe have the potential to increase their dividends with regularity.The Fund’s allocation of portfolio holdings as of August 31, 2013 was as follows: Portfolio Allocation (% of Investments) Total Returns as of August 31, 2013 Since Inception (4/10/2013) Dearborn Partners Rising Dividend Fund Class A (with sales charge) )% Class A (without sales charge) )% Class C (with sales charge) )% Class C (without sales charge) )% Institutional Class % S&P 500 Total Return Index % Dow Jones US Select Dividend Index % Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (888) 983-3380. Continued 8 Dearborn Partners Rising Dividend Fund Investment Highlights (Continued) (Unaudited) Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The S&P 500 Total Return Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Dow Jones US Select Dividend Indexrepresents the county’s leading stocks by dividend yield. One hundred stocks are selected for inclusion in the index by dividend yield, subject to screens for dividend-per-share growth rate, dividend payout ratio and average daily dollar trading volume. Components are weighted by indicated annual dividend. You cannot invest directly in an index. Growth of $10,000 Investment(1) The minimum investment for Class I is $500,000. Inception date. 9 Dearborn Partners Rising Dividend Fund Schedule of Investments August 31, 2013 (Unaudited) Shares Value COMMON STOCKS – 84.36% Air Freight & Logistics – 2.37% United Parcel Service, Inc. $  614,550 Chemicals – 5.15% Air Products & Chemicals, Inc. Valspar Corp. Commercial Services & Supplies – 2.28% Republic Services, Inc. Communications Equipment – 2.72% QUALCOMM, Inc. Computers & Peripherals – 2.84% Apple, Inc. Diversified Telecommunication Services – 2.08% AT&T, Inc. Electric Utilities – 4.50% NextEra Energy, Inc. Xcel Energy, Inc. Food & Staples Retailing – 2.16% Sysco Corp. Food Products – 2.36% General Mills, Inc. Health Care Equipment & Supplies – 4.69% Becton Dickinson and Co. STERIS Corp. Health Care Providers & Services – 2.51% Owens & Minor, Inc. Hotels, Restaurants & Leisure – 2.18% McDonald’s Corp. The accompanying notes are an integral part of these financial statements. 10 Dearborn Partners Rising Dividend Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Household Products – 2.30% Procter & Gamble Co. $ Insurance – 2.20% Chubb Corp. IT Services – 4.59% International Business Machines Corp. Jack Henry & Associates, Inc. Leisure Equipment & Products – 2.91% Polaris Industries, Inc. Machinery – 2.68% Illinois Tool Works, Inc. Oil, Gas & Consumable Fuels – 9.37% Chevron Corp. Enterprise Products Partners, LP. Kinder Morgan, Inc. Magellan Midstream Partners, LP. Pharmaceuticals – 7.20% Johnson & Johnson Merck & Co, Inc. Novartis AG – ADR Road & Rail – 2.54% Union Pacific Corp. Semiconductors & Semiconductor Equipment – 7.41% Analog Devices, Inc. Intel Corp. Xilinx, Inc. Textiles, Apparel & Luxury Goods – 2.54% VF Corp. The accompanying notes are an integral part of these financial statements. 11 Dearborn Partners Rising Dividend Fund Schedule of Investments (Continued) August 31, 2013 (Unaudited) Shares Value Water Utilities – 2.18% Aqua America, Inc. $ Wireless Telecommunication Services – 2.60% Vodafone Group PLC – ADR TOTAL COMMON STOCKS (Cost $25,148,110) REAL ESTATE INVESTMENT TRUSTS – 11.60% Digital Realty Trust, Inc. Health Care REIT, Inc. Rayonier, Inc. Realty Income Corp. Ventas, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,316,239) Principal Amount SHORT-TERM INVESTMENTS – 1.88% Fidelity Institutional Money Market Portfolio, 0.05% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $485,710) TOTAL INVESTMENTS (Cost $25,633,820) – 97.84% Other Assets in Excess of Liabilities – 2.16% TOTAL NET ASSETS – 100.00% $ ADR – American Depository Receipt (a) Variable rate security. The rate shown represents the rate at August 31, 2013. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusiveproperty of MSCI, Inc. (“MSCI”) and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 12 Dearborn Partners Rising Dividend Fund Statement of Assets and Liabilities August 31, 2013 (Unaudited) Assets Investments, at value (cost $25,633,820) $ Dividends and interest receivable Receivable for Fund shares sold Receivable from Adviser Other assets Total Assets Liabilities Payable for Fund shares redeemed Payable to affiliates Payable for distribution fees Accrued expenses and other liabilities Total Liabilities Net Assets $ Net assets consist of: Paid-in capital $ Accumulated undistributed net investment income Accumulated net realized gain Net unrealized appreciation (depreciation) on investments ) Net Assets $ Class A Shares Net assets $  7,849,476 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value and redemption price per share $ Maximum offering price per share ($9.99/0.95)(1) $ Class C Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Class I Shares Net assets $  4,109,134 Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Reflects a maximum sales charge of 5.00%. The accompanying notes are an integral part of these financial statements. 13 Dearborn Partners Rising Dividend Fund Statement of Operations For the Period Ended August 31, 2013(1) (Unaudited) Investment Income Dividend income(2) $ Interest income Total Investment Income Expenses Investment advisory fees Administration fees Distribution fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Custody fees Legal fees Chief Compliance Officer fees Fund accounting fees Trustees’ fees and related expenses Reports to shareholders Other expenses Total Expenses Less Waivers by Adviser – (Note 3) ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on investments Net change in unrealized appreciation (depreciation) on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Net Assets from Operations $ ) The Fund commenced operations on April 10, 2013. Net of $204 in ADR issuance fees. The accompanying notes are an integral part of these financial statements. 14 Dearborn Partners Rising Dividend Fund Statements of Changes in Net Assets Period Ended August 31, 2013(1) (Unaudited) From Operations Net investment income $ Net realized gain on investments Net change in unrealized depreciation on investments ) Net decrease in net assets from operations ) From Capital Share Transactions Proceeds from shares sold – Class A Proceeds from shares sold – Class C Proceeds from shares sold – Class I Payments for shares redeemed – Class A ) Payments for shares redeemed – Class C ) Payments for shares redeemed – Class I ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period $ — End of period $ Accumulated Undistributed Net Investment Income $ The Fund commenced operations on April 10, 2013. The accompanying notes are an integral part of these financial statements. 15 Dearborn Partners Rising Dividend Fund – Class A Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized loss on investments ) Total from investment operations ) Net Asset Value, End of Period $ Total Return(3)(4) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(5) % After waivers and reimbursements of expenses(5) % Ratio of net investment income to average net assets Before waivers and reimbursements of expenses(5) % After waivers and reimbursements of expenses(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 10, 2013. Per share net investment income was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 16 Dearborn Partners Rising Dividend Fund – Class C Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized loss on investments ) Total from investment operations ) Net Asset Value, End of Period $ Total Return(3)(4) )% Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(5) % After waivers and reimbursements of expenses(5) % Ratio of net investment income (loss) to average net assets Before waivers and reimbursements of expenses(5) )% After waivers and reimbursements of expenses(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 10, 2013. Per share net investment income (loss) was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends.Excludes the effect of applicable sales charges. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 17 Dearborn Partners Rising Dividend Fund – Class I Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized loss on investments ) Total from investment operations Net Asset Value, End of Period $ Total Return(3)(4) % Supplemental Data and Ratios: Net assets, end of period (000’s) $ Ratio of expenses to average net assets Before waivers and reimbursements of expenses(5) % After waivers and reimbursements of expenses(5) % Ratio of net investment income to average net assets Before waivers and reimbursements of expenses(5) % After waivers and reimbursements of expenses(5) % Portfolio turnover rate(4) % The Fund commenced operations on April 10, 2013. Per share net investment income was calculated using average shares outstanding. Total return in the table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 18 Dearborn Partners Rising Dividend Fund Notes to Financial Statements August 31, 2013 (Unaudited) Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Dearborn Partners Rising Dividend Fund (the “Fund”) represents a distinct, diversified series with its own investment objectives and policies within the Trust. The investment objective of the Fund is current income, rising income over time and long-term capital appreciation. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Fund are segregated, and a shareholder’s interest is limited to the fund in which shares are held. The Fund currently offers three classes of shares, Class A, Class C and Class I. Each class of shares has identical rights and privileges except with respect to the distribution fees, and voting rights on matters affecting a single class of shares. The classes differ principally in their respective distribution expenses. Class A and Class C shares are subject to a 0.25% and 1.00% distribution fee, respectively. Costs incurred by the Fund in connection with the organization, registration and the initial public offering of shares were paid by Dearborn Partners, L.L.C. (the “Adviser”). Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). (a) Investment Valuation Each security owned by the Fund that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued.When the security is listed on more than one exchange, the Fund will use the price of the exchange that the Fund generally considers to be the principal exchange on which the stock is traded. Fund securities listed on The NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation.If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. Debt securities other than short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (“Pricing Service”).If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models.Short-term debt securities, such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost.If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. 19 Dearborn Partners Rising Dividend Fund Notes to Financial Statements (Continued) August 31, 2013 (Unaudited) When market quotations are not readily available, any security or other asset is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees (the “Board of Trustees”).These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value.The intended effect of using fair value pricing procedures is to ensure that the Fund is accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value.ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value.ASC 820 also requires enhanced disclosures regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments.These inputs are summarized in the three broad levels listed below: Level 1— Quoted prices in active markets for identical securities. Level 2— Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2013: Level 1 Level 2 Level 3 Total Equity Common Stocks(1) $ $
